848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Maurice Henry CARTER, Petitioner-Appellant,v.Robert LECUREUX, Superintendent, Kinross CorrectionalFacility, Respondent- Appellee.
No. 87-2062.
United States Court of Appeals, Sixth Circuit.
May 23, 1988.

1
Before KEITH and WELLFORD, Circuit Judges, and ODELL HORTON, Chief District Judge.*

ORDER

2
This Michigan prisoner appeals the district court's judgment denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Petitioner challenges his jury conviction for first degree assault with intent to murder for which he received a life sentence.  In support of his petition, he alleged the improper use of perjured testimony, prosecutorial misconduct and ineffective assistance of counsel.  The magistrate determined that the claims were meritless and recommended that the petition be denied.  Upon review, in light of petitioner's objections, the district court adopted the magistrate's report and recommendation as its own and denied the petition.


4
Upon review, we conclude that the petition was properly denied.  Accordingly, the district court's judgment filed October 16, 1987, is affirmed for the reasons stated by the magistrate in his report of September 21, 1987, and adopted by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Odell Horton, Chief U.S. District Judge for the Western District of Tennessee, sitting by designation